Citation Nr: 0814141	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-36 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from July 1974 to January 
1980.  He was born in 1956.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in October 2004.

The veteran currently has service connection in effect for 
diabetic neuropathy with hypertension, rated as 30 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
peripheral neuropathy of the left lower extremity with 
residuals of laceration, left hallux, rated at 20 percent; 
peripheral neuropathy of the right lower extremity, rated at 
20 percent; hypothyroidism, rated at 10 percent; and erectile 
dysfunction, peripheral neuropathy of the right upper 
extremity, and peripheral neuropathy of the left upper 
extremity, each rated as noncompensably disabling.  Special 
monthly compensation is in effect for loss of use of a 
creative organ.  A total rating based on individual 
unemployability due to the service-connected disabilities 
(TDIU) has been in effect since September 9, 2006, and 
entitlement has been established to certain educational 
benefits.

In April 2007, the Board remanded the case, at the request of 
the veteran, for a personal hearing.  The veteran and his son 
provided testimony before the undersigned Veterans Law Judge 
at a Travel Board hearing at the VARO in January 2008; a 
transcript is of record.


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran has tinnitus which is 
either of service origin or is proximately due to or the 
result of any service-connected disability.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, and is 
not due to, the result of, or aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 &West Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a claim.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007); petition for cert. filed (U.S. March 21, 2008) 
(No. 07-1209).

The veteran filed his claim for service connection for 
tinnitus in January 2004.  A letter was sent to him in April 
2004 relating to requirements to support his claim.  
Extensive records were obtained from facilities wherein he 
had been seen.  A rating action in October 2004 denied the 
claim.  He filed a Notice of Disagreement (NOD) on the 
tinnitus issue in March 2005.  Throughout, development was 
undertaken and correspondence sent to the veteran with regard 
the requirements to support his claims and related matters.  

The VARO sent him explanatory letters, and an SOC and SSOCs 
were issued, and additional correspondence was sent to the 
veteran, including a letter containing information required 
by Dingess, in March 2006.  He timely filed a Substantive 
Appeal on a VA Form 9 in November 2005.  In the aggregate, 
the Board finds that the RO has satisfied the duty to notify 
and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
data, and has indicated that he has no other information or 
evidence to substantiate the claim.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the current appeal.  Neither has he 
suggested in any way that there is any prejudice due to a 
lack of proper VA notice or assistance.  He has asked for 
another VA examination, which the Board does not find is 
necessary, for reasons which will be discussed below.

In the aggregate, the veteran has demonstrated actual 
knowledge of, and has acted upon the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that appellant and representative had demonstrated 
actual knowledge of the information and evidence necessary to 
establish the claim).  Any presumption of error as to VCAA 
notice has been rebutted in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain diseases, such as organic diseases of 
the nervous system, (e.g., tinnitus), may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  Any 
increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service-
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected.  38 C.F.R. § 3.310(b). 

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b)(2007)).  Since VA has been complying with Allen 
since 1995, the regulatory amendment effects no new 
liberalization or restriction in the present appeal.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions, but must, where 
necessary, refer to competent medical authority.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  
However, as noted above, lay statements may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

The Court has specifically held that tinnitus is a condition 
which is capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board has reviewed all the evidence in the appellant's 
claims file.  We have an obligation to provide adequate 
reasons or bases supporting our decision, but there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Factual Background and Analysis

The veteran's service records report no complaints or 
clinical observations of tinnitus, or of any hearing 
abnormality.  In May 1977, it was recorded that he had been 
struck in the head with a beer mug.  There was no indication 
of a laceration requiring stitches, no report of 
unconsciousness, and no mention of tinnitus or other 
abnormality involving the ears or hearing.  His separation 
examination in December 1979 was negative for complaints or 
findings of tinnitus or associated problems such as hearing 
loss.

Extensive clinical records for a myriad of others problems 
after service show no sign or complaint of tinnitus.

When seen by VA in late 2003, the veteran reported having 
dizziness, and said he was hearing a sound like running water 
when no water was running.  The diagnosis was near syncope 
with tinnitus.

On VA examination in December 2006, it was noted that the 
veteran reported exposure to the noise of guns and tanks in 
service.  He also reported that he had been hit in the left 
side of the head with a beer mug.  He said he had undergone 
surgery on his jaw and skull, but did not then have any 
decrease in his hearing acuity.  After service, he had worked 
in maintenance and machine operation.  He had complained of 
tinnitus for about the past 5 years, felt to be moderate in 
severity.  The examiner opined that it is unlikely that the 
veteran's tinnitus was a result of service or any in-service 
incident.

In a subsequent statement, the veteran said that, when he was 
hit by the mug in service, the physician had told him he 
might have ringing in his ears and it might go away; he said 
it had just gotten worse.

At the hearing, the veteran and his son testified.  The 
veteran said that his tinnitus started when he was struck by 
the beer mug in service.  The son, who was born in 1983, 
indicated that his dad had told him about the ringing in his 
ears when he was about 12 years of age or so.  Tr. at 12-13.

In assessing the veteran's claim for service connection for 
tinnitus, it is acknowledged that he had some noise exposure 
in service, and there is an indication that he was hit in the 
head by a beer mug, although his recollection of the injuries 
experienced are not consistent with the records from the 
incident.  However, there is no in-service evidence of 
tinnitus, nor were there complaints of tinnitus for decades 
after service.  In addition, while tinnitus is a condition 
subject to lay observation, that is not the same as saying 
that it may be subject to lay diagnosis or opinion as to its 
origin or causation.  There is no medical opinion of record 
to support the veteran's assertion that his current tinnitus 
is of in-service origin or cause.  His son recalls that his 
father reported tinnitus when he was 12 years old, which 
would have been sometime around 1995, many years after 
service.  

However, the Board does appreciate and acknowledge the 
sincerity of the veteran's and his son's observations at the 
hearing, and his several statements as to what he intended to 
be the description of his current tinnitus symptoms.

It is significant to note that not only did the recent VA 
examiner specifically opine that the veteran's currently 
claimed tinnitus is not due to military noise exposure, but 
there is no professional opinion to the contrary.  Moreover, 
while the veteran has a number of other service-connected 
disabilities, none of these has been identified as the source 
of his tinnitus by any medical professional, nor is there any 
indication that a service-connected disability has aggravated 
the tinnitus condition.

There is no sound, credible medical basis for associating the 
tinnitus either with service or with any service-connected 
disability.  The evidence in that regard is not equivocal, 
and a reasonable doubt is not raised to be resolved in the 
veteran's favor.  


ORDER

Service connection for tinnitus is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


